Exhibit 10.3
This instrument prepared by:
MARVIN W. BINGHAM, JR.
P.O. Box 1930
Alachua, Florida 32616


MORTGAGE DEED


WHEREAS, NanoSonic Products, Inc., a Florida corporation, hereinafter called
Mortgagor (whether one or more, masculine or feminine, natural or artificial,
which term shall include the legal representatives, successors and assigns of
said Mortgagor, wherever the context so required or admits), is justly indebted
unto Damon Stone and Danielle Stone, husband and wife, whose address is 16566 NW
129th Terrace, Alachua, Florida 32615,  hereinafter called Mortgagees (whether
one or more, masculine or feminine, natural or artificial, which term shall
include the heirs, legal representatives, successors and assigns of said
Mortgagees, wherever the context so required or admits), in the sum of Four
Hundred Forty Thousand and  00/100 Dollars ($440,000.00), as evidenced by ONE
certain Promissory Note hereinafter described; and


WHEREAS, the said Mortgagor is desirous of better and more fully securing the
payment of the said sums together with interest to accrue thereon according to
the legal tenor and effect of the said Promissory Note(s), and to secure all
future advances made by the Mortgagees to the Mortgagor, which said future
advances together with the existing indebtedness herein secured shall not exceed
at any one time twice the above amount.


KNOW ALL MEN BY THESE PRESENTS, That the said Mortgagor for and in consideration
of the premises, hereinbefore mentioned and the sum of Ten Dollars to said
Mortgagees in hand paid, has granted, bargained, sold and conveyed, and by these
premises does grant, bargain, sell and convey unto the said Mortgagees and
Mortgagees’ heirs, successors, legal representatives and assigns, all of the
following described piece, parcel or tract of land, situated, lying and being in
the County of Alachua, State of Florida, to wit:


See Exhibit A, attached hereto and made a part hereof.


 This is a Purchase Money First Mortgage.


TOGETHER with all agricultural, horticultural, and fruit crops, now planted
and/or growing, and hereafter planted, grown, or raised on the above described
premises, and all and singular the fixtures appurtenant thereto, which shall
include, in so far as they now are or may hereafter belong to or be used with
the premises or any buildings or improvements thereon and whether attached or
detached; all lighting, heating, cooling, ventilating, air-conditioning,
incinerating, sprinkling, and plumbing fixtures; irrigating, water, and power
systems; engines and machinery; boilers, ranges, furnaces, oil burners, or units
thereof; elevators and motors, refrigeration plants or units; kitchen cabinets;
cooking appliances; wall beds; storm windows and doors; window and door screens;
awnings; window shades; shrubbery; rugs and carpeting; and all property now or
hereafter attached to or reasonably necessary to the use of the premises, and,
in particular, all improvements and equipment of whatever nature installed or
otherwise placed on the property by Mortgagor all of which shall be deemed to be
fixtures and shall be part of the security for the indebtedness herein mentioned
and shall be covered by this Mortgage; and together with all and singular the
buildings, improvements, ways, streets, alleys, passages, waters, water courses,
rights, liberties, privileges, easements, tenements, hereditaments, and
appurtenances thereunto appertaining, and the reversions and remainders, rents,
issues, and profits thereof, all of the said property, whether real or personal,
being hereinafter designated as "the premises."
 
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 

 
TO HAVE AND TO HOLD the same, and all the estate, right, title, interest,
homestead, dower, right of dower, separate estate, property, possession, claim
and demand whatsoever in law and in equity of Mortgagor in and to the same unto
Mortgagees, in fee simple, forever.


AND Mortgagor hereby covenants with Mortgagees that the Mortgagor is
indefeasibly seized of the said premises in fee simple and has full power and
lawful right to convey the same as aforesaid and that it shall be lawful, for
Mortgagees at all times hereafter peaceably and quietly to enter upon, hold,
occupy, and enjoy the premises and every part thereof, that the premises and
every part thereof are free from all encumbrances; that Mortgagor will make such
other and further assurances to perfect the fee simple title to the premises in
Mortgagees, as may hereafter reasonably be required; and Mortgagor does hereby
fully warrant the title to the premises and every part thereof and will defend
the same against the lawful claim of all persons whomsoever.


The sum of money mentioned in this Mortgage is evidenced by a Promissory Note,
the payment of which is secured by this Mortgage, said Note being substantially
in the following words and figures, to wit:


See Exhibit B, attached hereto and made a part hereof


It is further covenanted and agreed by the Mortgagor to and with the Mortgagees
as follows, to wit:


1.  To pay the sums of money evidence by said Note secured hereby according to
the legal tenor and effect thereof, together with other Notes for such further,
other and future advances, or any renewals of the indebtedness as may be made by
said Mortgagees to said Mortgagor.  If any such sum due under said Note or
extension or renewal is not paid when due, then said sum shall accrue interest
at the rate provided in the Note until thirty (30) days after the date when due,
at which time said sum shall accrue interest without acceleration or demand at
the highest rate allowed by law.  Upon payment of all such sums Mortgagees
shall, upon written demand of Mortgagor, satisfy this Mortgage at cost of
Mortgagor.


2.  To pay all and singular the taxes and assessments, levies, liabilities,
obligations and encumbrances of every nature on said described property, and if
the same be not promptly paid, the said Mortgagees, or said Mortgagees’ heirs,
legal representatives or assigns may at any time pay the same, and every payment
so made shall bear interest from the date of such payment at the highest
interest rate allowed by law, and said payments together with such interest
shall be secured by the lien of this Mortgage.  In the event the lien of this
Mortgage is junior or inferior to any other encumbrance, a default in such prior
encumbrance shall be a default in this Mortgage entitling the Mortgagees to all
remedies allowed by law and contained herein, including, without limitation, the
right to declare all sums secured hereby immediately due and payable.  Mortgagor
shall provide Mortgagees with proof of payment of all such taxes and assessments
annually.
 
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 

 
3.  To continuously keep all buildings now and hereafter placed upon said lands
fully insured against direct loss by fire, windstorm, hail, explosion, riot,
riot attending a strike, civil commotion, aircraft, vehicles, and smoke by an
insurance company or companies authorized to do business within the State of
Florida, acceptable to the Mortgagees, in an amount of not less then the full
insurable value of same, and never for less than the amount of the Purchase
Money Mortgage and Note, with a loss payable clause to the Mortgagees as their
interests shall appear, and in the event of a breach of this covenant to insure,
said Mortgagees shall have the right to place and pay for such insurance and
each and every such payment shall bear interest from the date of such payment
until paid at the highest interest rate allowed by law, and such payment
together with such interest shall be secured by the lien of this
Mortgage.  Mortgagor shall provide Mortgagees with proof of insurance at all
times.


4.  The Mortgagor shall permit, commit or suffer no waste, impairment or
deterioration of said property or any part thereof, and keep said buildings and
premises in good repair and condition throughout the life of this
Mortgage.  Mortgagees shall have the right to inspect the property to determine
compliance with this covenant which right shall be reasonably exercised.


5.  If Mortgagor fails to insure the premises, or to pay and furnish receipts
for all taxes and assessments, or to pay debts, claims, or other charges for
repairs and improvements, or to keep the premises in good condition, and repair,
all as provided herein, Mortgagees may at their option, procure such insurance,
pay such taxes and assessments, redeem the property from any tax sale, procure
such receipts, or enter upon the premises and make such repairs as they may deem
necessary; and the Mortgagors shall pay to Mortgagees all sums which they shall
have so paid, together with interest thereon at the highest lawful rate per
annum from the date the same was paid, and this Mortgage shall stand as security
for payment thereof in like manner and effect as for the payment of the
indebtedness referred to above; but the failure of Mortgagee to procure such
insurance, to pay such taxes and assessments, to redeem the property from any
tax sale, or to make repairs shall in no way render Mortgagees liable to
Mortgagor.  If Mortgagees shall elect to advance insurance premiums, taxes, or
assessments, or redeem from tax sale, the receipt of the insurance company or of
the proper tax official shall be conclusive evidence of the amount, validity,
and the fact of payment thereof.


6.  If the Mortgagor fails to keep and perform fully any of said covenants or
agreements set forth in the Mortgage or in said Note for a period of thirty (30)
days; Mortgagees shall have the right and option of declaring said Note(s) and
any other Notes for future advances secured immediately due and payable, and all
rights of the Mortgagors under the Mortgage immediately forfeited, and institute
such proceedings as may be advised, whether by foreclosure or otherwise, for the
collection of said Note(s) and enforcing the lien of said Mortgage, and any
failure to exercise said option shall not constitute a waiver of the right to
exercise the same at any other time.
 
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 

 
7.  The rents, income, and profits of all and every part of the premises shall
be specifically pledged to the payment of the debt and all other obligations
secured by the Mortgage.  If default shall be made in the payment of said
indebtedness or any part thereof or in the performance of any covenant or
agreement of the Mortgage or of the said indebtedness, Mortgagees shall have the
right to enter and collect said rent income and profits with the appointment of
a receiver, regardless of the adequacy of the security or solvency of Mortgagor,
Mortgagor hereby covenanting that the appointment of such a receiver by a court
of competent jurisdiction, regardless of the adequacy of the security or the
solvency of Mortgagor, shall be a matter of right to Mortgagees.  All such net
income, after payment of any collection, management, and attorney's fees, shall
be applied toward the payment of any advances made by Mortgagees or in reduction
of any indebtedness, including interest thereon, hereby secured in such manner
or proportion as Mortgagees may elect.


8.  Mortgagor, without first obtaining the written consent of Mortgagees
thereof, shall not (a) assign the rents, or any part thereof, from the mortgaged
premises, (b) consent to the modification, cancellation, or surrender of any
lease of the mortgaged premises, or any part thereof, now existing, or hereafter
to be made, having an expired term of one year or more, or (c) collect rents
from the mortgaged premises for more than three months in advance.


9.  The total amount of indebtedness secured hereby may decrease or increase
from time to time, but the total unpaid balance so secured at any one time shall
not exceed twice the original principal amount of the indebtedness secured
hereby plus interest thereon and any disbursements made for the payment of
taxes, levies or insurance on the property covered by the lien of this Mortgage,
with interest thereon; and this Mortgage shall secure any and all additional or
further monies which may be advanced by Mortgagees to Mortgagor, or any one of
them if there be more than one, after the date hereof, which future advances of
money, if made, shall be evidenced by a Note or Notes executed by Mortgagors, or
any one of them if there be more than one, to Mortgagees bearing such rate of
interest and with such maturities as shall be determined from time to
time.  Nothing herein contained shall be deemed an obligation on the part of the
Mortgagees to make future advances.


10.  If it should become necessary in the opinion of the holder of said Note(s)
and the Mortgage to place same in the hands of any attorney for collection or if
suit is brought on same, the Mortgagor agrees to pay all costs, charges and
expenses of the same, including all court costs, a reasonable attorney's fee as
may be adjudged under applicable Florida law and abstract charges, and in the
event of appeal, all such similar costs, charges and reasonable attorney's fees
incidental thereto.


11.  The extension of the time for payment or modification of amortization of
the sums secured hereby shall not operate to release the liability of the
Mortgagor or its successors in interest.  Any forbearance by Mortgagees in
exercising any right or remedy shall not be a waiver of or preclude the exercise
of any right or remedy.  The rights, options, powers, and remedies herein
provided shall be cumulative and no one or more of them shall be exclusive of
the other or others, or of any right or remedy now or hereafter given or allowed
by law.


 
Page 4 of 6

--------------------------------------------------------------------------------

 


12.  If the Note secured hereby or any extension or renewal thereof is payable
in installments, and if any installment is made more than fifteen (15) days
after its due date, the holder may assess a late charge of five percent (5%) of
the late installment payment, which late payment shall be due with the late
installment payment, and in any event, shall be due no later than the due date
of the next installment payment.  Failure to pay the late charge when due shall
constitute a default under this Mortgage.


13.  Mortgagees are under an affirmative obligation to provide Mortgagor or
their agents with an estoppel letter within fifteen (15) days of written request
for said estoppel letter.  The estoppel letter shall state the date of last
payment, date of next payment, principal balance, interest rate and date from
which unpaid interest has begun to accrue.


14.  IMPROVEMENTS.  The Mortgagor and Mortgagees hereby agree any improvements
and equipment to be installed in any building on the subject property, will
remain with that building and the subject property for the duration of this
Mortgage.


15.  DUE ON SALE:  It will be a default under this Mortgage if the Mortgagor
sells or transfers any interest in the property without Mortgagees’ prior
written consent.  The parties agree that a “sale” or “transfer” is a conveyance
of any right, title or interest in real property, whether by outright sale,
deed, contract for deed, installment sale contract, land contract, leasehold
interest with a term greater than three years, lease-option contract, or any
other method of conveyance of real property interest.


IN WITNESS WHEREOF, the Mortgagor has hereunto set its hand and seal this 15th
day of September, 2010.
 
Signed, sealed and delivered in our presence
 
NanoSonic Products, Inc., a Florida
as witnesses:
 
corporation
         
/s/ Todd Rainsberger 
 
By:
/s/ Jeffrey L. Tate                                                          
Witness       Jeffrey L. Tate, President Print: Todd Rainsberger      27317 NW
78th Ave., High Springs, FL 32643          
/s/ Marvin W. Bingham, Jr.  
     
Witness
     
Print:
Marvin W. Bingham, Jr.  
     


 


 
Page 5 of 6

--------------------------------------------------------------------------------

 









STATE OF FLORIDA
COUNTY OF ALACHUA


The foregoing instrument was acknowledged before me this 15th day of September,
2010 by Jeffrey L. Tate, President of NanoSonic Products, Inc., a Florida
corporation, on behalf of said corporation, who is ‘ personally known to me or
who has produced a Florida Driver’s License as identification.


Notary Public - State of
Florida                                                                             Sign:
/s/ Marvin W. Bingham, Jr. 
          Marvin W. Bingham, Jr.




 




2010-142
 
 
 
Page 6 of 6

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
A portion of the Northwest 1/4 of the Northeast 1/4 of Section 23, Township 8
South, Range 18 East, Alachua County, Florida, being more particularly described
as follows:
 
Commence at the Southeast corner of said Northwest 1/4 of Northeast 1/4 and run
thence South 89 degrees 09'48" West, along the South boundary of said Northwest
1/4 of Northeast 1/4 40.00 feet, thence North 01 degrees 35'03" West, parallel
to the East boundary of said Northwest 1/4 of Northeast 1/4 1332.93 feet to the
North boundary of said Northwest 1/4 of Northeast 1/4 and the Point of
Beginning; thence South 89 degrees 21'32" West, along said North boundary 392.49
feet, thence South 01 degrees 35'03" East, parallel to said East boundary,
222.67 feet, thence North 89 degrees 09'48" East, parallel to the South boundary
of said Northwest 1/4 of Northeast 1/4, a distance of 392.47 feet, thence North
01 degrees 35'03" West, parallel to said East boundary 221.33 feet to the Point
of Beginning.
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


MORTGAGE NOTE


$440,000.00
Alachua, Florida
September 15, 2010

 
FOR VALUE RECEIVED, the undersigned promise to pay to the order of Damon Stone
and Danielle Stone, husband and wife, the sum of Four Hundred Forty Thousand and
00/100 Dollars ($440,000.00) with interest from the date hereof at the rate of
Five and Three Eighths Percent (5.375%) per annum on the balance from time to
time remaining unpaid.  The said principal and interest shall be payable in
lawful money of the United States of America at Post Office Box 1523, Alachua,
Florida 32616, or at such place as may hereafter be designated by written notice
from the holders to the makers hereof, on the date and in the manner following:


Interest only payments in the amount of $750.00 per month, due on October 1,
2010, November 1, 2010 and December 1, 2010.


Thereafter the principal balance, including interest at the rate of Five and
Three Eighths Percent (5.375%) per annum, is to be paid in equal monthly
installments of $2995.73 each, commencing January 1, 2011 and continuing on the
same day of each and every month thereafter until September 15, 2015, at which
time the entire remaining principal balance and accrued interest is due and
payable.  There shall be a late fee of Five Percent (5%) of the monthly payment,
due with the monthly payment, if any payment is not received within 15 days from
the date when due.


This Note may be prepaid in whole, or in part, without penalty.


This Note with interest is secured by a Mortgage on real estate, said Mortgage
being of even date herewith, between the makers hereof and the said payees, and
shall be construed and enforced according to the laws of the State of
Florida.  The terms of said Mortgage are by this reference made a part hereof.


If default be made in the payment of any of the sums or interest mentioned
herein or in said Mortgage, or in the performance of any of the agreements
contained herein, or in said Mortgage, then the entire principal sum and accrued
interest shall at the option of the holders hereof become at once due and
collectible without notice, time being of the essence; and said principal sum
and accrued interest shall both bear interest from such time until paid at the
rate of Eighteen Percent (18%) per annum.  Failure to exercise this option shall
not constitute a waiver of the right to exercise the same in the event of any
subsequent defaults.




 
 

--------------------------------------------------------------------------------

 

 
Each person liable hereon whether maker or endorser, hereby waives presentment,
protest, notice, notice of protest, and notice of dishonor, and agrees to pay
all costs, including a reasonable attorney's fee, whether suit be brought or
not, if, after maturity of this note or default hereunder, or under said
mortgage, counsel shall be employed to collect this note or to protect the
security of said mortgage.


Whenever used herein, the terms "holder," "maker," and "payee" shall be
construed in the singular or plural as the context may require or admit.




NanoSonic Products, Inc., a Florida corporation




By:          ___________________________________
Jeffrey L. Tate, President








CTD Holdings, Inc., a Florida corporation




By:          ___________________________________
C.E. Rick Stratton, Chief Executive Officer








Makers’ Address:
27317 NW 78th Avenue
High Springs, Florida 32643

